835 F.2d 874Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold G. McDONALD, Plaintiff-Appellant,v.VIRGINIA BOARD OF BAR EXAMINERS, Defendant-Appellee.
No. 87-2076.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1987.Decided Nov. 27, 1987.

Harold G. McDonald, appellant pro se.
James Thomas Moore, III, Gregory E. Lucyk, Gail Starling Marshall, Office of Attorney General of Virginia, for appellee.
Before K.K. HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing McDonald's challenge to the Virginia Board of Bar Examiners' decision to deny him membership to the Bar for lack of subject matter jurisdiction is without merit.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively and affirm the judgment below on the reasoning of the district court.  McDonald v. Virginia Board of Bar Examiners, C/A No. 87-0199 (E.D.Va. April 9, 1987).


2
AFFIRMED.